 

Exhibit 10.1

 



AMENDMENT NO. 1 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment), dated as of December 19, 2014, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of May
8, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALCENTRA CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to the Credit Agreement as lenders (the
“Lenders”), and ING CAPITAL LLC, as administrative agent for the Lenders under
the Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the First Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

 

(a) Section 1.01 is hereby amended by (i) deleting the term “Twelfth Issuer
Date” and (ii) inserting the following defined term in the appropriate
alphabetical order:

 

““Unsecured Longer Term Indebtedness Add-Back” means the outstanding principal
balance of all Unsecured Longer Term Indebtedness incurred by the Borrower, but
solely to the extent that the cash proceeds of such Unsecured Longer Term
Indebtedness have been contributed to a Financing Subsidiary after the date such
Unsecured Longer Term Indebtedness has been incurred; provided that in no event
shall the Unsecured Longer Term Indebtedness Add-Back exceed $50,000,000.

 

(b) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(a) in its entirety and replacing it with the following:

 

“(a) (x) at all times prior to the first anniversary of the Effective Date, the
Advance Rate applicable to the aggregate Value of all Eligible Portfolio
Investments in their entirety shall be 0% at any time when the Borrowing Base is
composed entirely of Eligible Portfolio Investments issued by less than 12
different issuers, and (y) commencing on the first anniversary of the Effective
Date and at all times thereafter, the Advance Rate applicable to the aggregate
Value of all Eligible Portfolio Investments in their entirety shall be 0% at any
time when the Borrowing Base is composed entirely of Eligible Portfolio
Investments issued by less than 15 different issuers; provided that for purposes
of this clause (y), the minimum number of issuers may be 12 as long as (1) the
overall utilization of the Borrowing Base is less than 85% and (2) the aggregate
fair value of Portfolio Investments (either (x) as specified in the most recent
financial statements delivered pursuant to clause (a) or (b) (as applicable) of
Section 5.01 or, (y) if any such Portfolio Investment was acquired after the
delivery of the most recent financial statements, the fair value of such
Portfolio Investment as reasonably determined by the Board of Directors of the
Borrower) that are not Eligible Portfolio Investments, but which constitute
Collateral, shall not be less than 75% of the aggregate principal balance of the
Loans outstanding at such time (for these purposes, (i) utilization of the
Borrowing Base on any day means the fraction expressed as a percentage, the
numerator of which is the sum of the Covered Debt Amount on such day, and the
denominator of which is the Borrowing Base in effect on such day and (ii)
issuers that are affiliates of each other will be treated as one issuer (unless
the affiliation is solely as a result of direct or indirect control by a common
private equity or similar sponsor));”

 

 

 

 

(c) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(e) in its entirety and replacing it with the following:

 

“(e) if at any time the Weighted Average Leverage Ratio is greater than 4.5, the
Borrowing Base shall be reduced by removing Debt Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent necessary to cause the
Weighted Average Leverage Ratio to be no greater than 4.5 (subject to all other
constraints, limitations and restrictions set forth herein);”

 

(d) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(n) in its entirety and replacing it with the following:

 

“(n) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash, Cash Equivalents, Long-Term U.S. Government
Securities, Performing First Lien Bank Loans, Performing Second Lien Bank Loans
and Performing Last Out Loans shall not exceed 50% of the Borrowing Base, and
the Borrowing Base shall be reduced by removing therefrom (but not from the
Collateral) Eligible Portfolio Investments that are not Cash, Cash Equivalents,
Long-Term U.S. Government Securities, Performing First Lien Bank Loans,
Performing Second Lien Bank Loans and Performing Last Out Loans so that the
portion of the Borrowing Base attributable to Eligible Portfolio Investments
that are not Cash, Cash Equivalents, Long-Term U.S. Government Securities,
Performing First Lien Bank Loans, Performing Second Lien Bank Loans and
Performing Last Out Loans shall not exceed 50% of the Borrowing Base;”

 

 

 

 

(e) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(o) in its entirety and replacing it with the following:

 

“(o) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments which are Foreign Eligible Portfolio Investments in the aggregate
shall not exceed 10% of the Borrowing Base and the Borrowing Base shall be
reduced by removing Foreign Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such portion would otherwise exceed 10% of
the Borrowing Base; provided that no credit shall be given to the Borrowing Base
for any Foreign Eligible Portfolio Investment, if any Obligor does not qualify
for zero withholding for loans to Canadian borrowers, U.K. borrowers or Irish
borrowers, as applicable;”

 

(f) Section 5.13 of the Credit Agreement is hereby amended by deleting the
definition of “Permitted Foreign Jurisdiction” in its entirety and replacing it
with the following:

 

“Permitted Foreign Jurisdiction” shall refer to Canada, the United Kingdom and
Ireland.

 

(g) Section 6.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (c) thereof, (ii) replacing the period at the
end of clause (d) thereof with “; and” and (iii) adding the following clause (e)
immediately after clause (d) thereof:

 

“(e) the Borrower may make Restricted Payments during the Availability Period to
repurchase or redeem Equity Interests of the Borrower up to an aggregate amount
equal to $10,000,000 during such period, so long as on the date of such
Restricted Payment and after giving effect thereto:

 

(1) no Default shall have occurred and be continuing;

 

(2) (x) the Covered Debt Amount does not exceed 80% of the Borrowing Base on the
date of such Restricted Payment and after giving effect thereto, and (y) the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as of such date demonstrating compliance with the foregoing; and

 

(3) prior to and immediately after giving effect to such Restricted Payment, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e) after giving effect to such Restricted
Payment and on the date of such Restricted Payment, the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect.”

 

(h) Section 6.07 of the Credit Agreement is hereby amended by deleting clause
(e) in its entirety and replacing it with the following:

 

“(e) Obligors’ Net Worth Test. After the Initial Funding Date, the Borrower will
not permit the Obligors’ Net Worth, plus the Unsecured Longer Term Indebtedness
Add-Back, to be less than an amount equal to $149,559,368.”

 

 

 

 

(i) Schedule 1.01(d) of the Credit Agreement is hereby amended by deleting
clause 6 of such schedule in its entirety and replacing it with the following:

 

“6) In the case of any Portfolio Company of such Portfolio Investment with
trailing 24-month EBITDA of less than $20,000,000 as calculated by the Borrower
in a commercially reasonable manner, such Portfolio Company satisfies at least
one of the following two conditions at all times: (i) a total leverage ratio
(based on trailing 12-month EBITDA) of less than 4.50x as calculated by the
Borrower in a commercially reasonable manner, or (ii) a loan (through the
Borrower or Obligor’s exposure) to enterprise value ratio of not more than 65%,
where enterprise value shall be the value determined by the Approved Third-Party
Appraiser in its most recent valuation report provided in connection with such
Portfolio Investment (except that, prior to the delivery of the first valuation
report of the Approved Third-Party Appraiser to be delivered after the
Borrower's acquisition of such Portfolio Investment, if such Portfolio
Investment is acquired by the Borrower in connection with or at the time of an
applicable transaction involving the equity of the Portfolio Company, the
enterprise value of such Portfolio Company may be imputed from such transaction
by the Borrower in a commercially reasonable manner);”

 

SECTION II MISCELLANEOUS

 

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which the
Borrower and the Subsidiary Guarantors have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(b) Corporate Documents. The Administrative Agent shall have received (v) copies
of the organizational documents of each Obligor certified as of a recent date by
the appropriate governmental official, (w) signature and incumbency certificates
of the officers of such Person executing the Amendment and the other Loan
Document to which it is a party, (x) resolutions of the board of directors or
similar governing body of each Obligor approving and authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to which
it is a party or by which it or its assets may be bound as of the First
Amendment Effective Date, certified as of the First Amendment Effective Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment, (y) a good standing certificate from the
applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the First Amendment Effective Date, and (z) such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Obligors, and the authorization of the Amendment and any other legal matters
relating to the Obligors, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

 

 

 

(c) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(d) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

(e) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on the First Amendment Effective Date.

 

(f) Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, this Amendment or under any Material
Indebtedness immediately before and after giving effect to the Amendment.

 

(g) Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of the First Amendment
Effective Date.

 

(h) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the First Amendment Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the First Amendment
Effective Date or as to any such representations and warranties that refer to a
specific date, as of such specific date, with the same effect as though made on
and as of the First Amendment Effective Date.

 

 

 

 

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.

 

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

 

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantor under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

2.8. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby, as of the First Amendment Effective Date, (i) consents to this Amendment
and the transactions contemplated hereby, (ii) agrees that the Guarantee and
Security Agreement and each of the other Security Documents is in full force and
effect, (iii) confirms its guarantee (solely in the case of the Subsidiary
Guarantor) and affirms its obligations under the Guarantee and Security
Agreement and confirms its grant of a security interest in its assets as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement), and (iv) acknowledges and affirms that such guarantee and/or grant
is in full force and effect in respect of, and to secure, the Secured
Obligations (as defined in the Guarantee and Security Agreement).

 

 

 

 

2.9. Release. Each of the Borrower and the Subsidiary Guarantor hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) including, but not limited to,
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith), and (b) the Administrative Agent, the
Collateral Agent and each Lender has heretofore properly performed and satisfied
in a timely manner all of its obligations to the Obligors and their Affiliates
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith) that are required to have been performed
on or prior to the date hereof. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each of the Borrower and the Subsidiary Guarantor (for itself and
its Affiliates and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the First Amendment
Effective Date directly arising out of, connected with or related to this
Amendment, the Credit Agreement or any other Loan Document (or any other
document entered into in connection therewith), or any act, event or transaction
related or attendant thereto, or the agreements of the Administrative Agent, the
Collateral Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of any of the Borrower or the
Subsidiary Guarantor, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.

 

[Signature pages follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

ALCENTRA CAPITAL CORPORATION,
as Borrower

 

 

By: /s/ Ellida McMillan

Name: Ellida McMillan

Title: Chief Accounting Officer

 

ALCENTRA BDC EQUITY HOLDINGS, LLC,
as Subsidiary Guarantor

 

 

By: /s/ Paul J. Echausse

Name: Paul J. Echausse

Title: Chief Executive Officer & President

 

 

 

 

 

ING CAPITAL LLC, as Administrative Agent and as a Lender

 

 

By: /s/ Kunduck Moon

Name: Kunduck Moon

Title: Managing Director

 

 

By: /s/ Grace Fu

Name: Grace Fu

Title: Vice President

 

 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

By: /s/ Timothy E. Beebe

Name: Timothy E. Beebe

Title: Vice President

 

 

EVERBANK COMMERCIAL FINANCE, INC., as Lender

 

 

By: /s/ John Dale

Name: John Dale

Title: Managing Director

 

 

ALOSTAR BANK OF COMMERCE, as Lender

 

 

By: /s/ Brent Layton

Name: Brent Layton

Title: Vice President

 

 

STIFEL BANK & TRUST, as Lender

 

 

By: /s/ Joseph L. Sooter, Jr.

Name: Joseph L. Sooter, Jr.

Title: Senior Vice President

 

 

RAYMOND JAMES BANK, N.A., as Lender

 

 

By: /s/ Joseph A. Ciccolini

Name: Joseph A. Ciccolini

Title: Vice President – Senior Corporate Banker

 

 

 

WEBSTER BANK, N.A., as Lender

 

 

By: /s/ Robert A. Miller

Name: Robert A. Miller

Title: Senior Vice President

 

 

 

 



 

 